 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 420 
In the House of Representatives, U. S.,

October 4, 2011
 
RESOLUTION 
Electing certain Members to certain standing committees. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:

Committee on Foreign Affairs: Mr. Turner of New York. 

Committee on Homeland Security: Mr. Turner of New York.

Committee on the Judiciary:Mr. Amodei.

Committee on Veterans’ Affairs:Mr. Amodei and Mr. Turner of New York.

 
 
Karen L. Haas,Clerk.
